       Case: 1:20-cv-01403-DAP Doc #: 1 Filed: 06/25/20 1 of 10. PageID #: 1




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 CHRISTOPHER PLASTER                              )   CASE NO.
 31 Fifth Avenue                                  )
 Galion, Ohio 44833                               )   JUDGE
                                                  )
 on behalf of himself and those similarly         )
 situated                                         )
                                                  )   PLAINTIFF’S COMPLAINT
             Plaintiff,                           )
                                                  )   (Jury Demand Endorsed Herein)
             vs.                                  )
                                                  )
 COVERT MANUFACTURING, INC.                       )
 c/o Statutory Agent Donald Covert                )
 RT 6 Orewiler Road                               )
 Mansfield, Ohio 44903                            )
                                                  )
             Defendant.                           )


       Now comes Plaintiff Christopher Plaster (“Plaintiff”), by and through counsel, and for his

Complaint against Defendant Covert Manufacturing, Inc. (“Defendant”), states and alleges the

following:

                                          INTRODUCTION

       1.          This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practices and policies of not paying its hourly, non-exempt employees, including Plaintiff and

other similarly-situated employees, for all hours worked, including overtime compensation for all

hours worked over 40 hours in a workweek, in violation of the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §§ 201-219, as well as a “class action” pursuant to Fed. R. Civ. P. 23 to remedy

violations of the Ohio Minimum Fair Wage Standards Act (“OMFWSA”), R.C. 4111.03.

                                   JURISDICTION AND VENUE

       2.          The Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §
       Case: 1:20-cv-01403-DAP Doc #: 1 Filed: 06/25/20 2 of 10. PageID #: 2




1331 and 29 U.S.C. § 216(b).

       3.       The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims pursuant

to 28 U.S.C. 1367 because the claims are so related to the FLSA claims as to form part of the same

case or controversy.

       4.       Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant maintains a

physical location at 328 S East Street, Galion, Ohio 44833.

       5.       Venue is also proper pursuant to 28 U.S.C. § 1391(b) because Defendant conducts

business throughout this District and Division and a substantial part of the events and omissions

giving rise to the claims occurred in this District and Division.

                                             PARTIES

       6.       At all times relevant herein, Plaintiff Christopher Plaster was a resident of Crawford

County, Ohio.

       7.       At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e) and R.C. § 4111.03(D)(3).

       8.       At all times relevant herein, Defendant Covert Manufacturing, Inc. maintained its

principal place of business in Crawford County, Ohio.

       9.       At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

       10.      At all times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       11.      At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).




                                                  2
       Case: 1:20-cv-01403-DAP Doc #: 1 Filed: 06/25/20 3 of 10. PageID #: 3




       12.     At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. § 206-207.

       13.     Written consents to join this action as to Count One, as and when executed by other

individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).

                                  FACTUAL ALLEGATIONS

       14.     Defendant is a manufacturer of pattern tools and CNC machined products for its

customers in the diesel engine, heavy truck, agricultural, and hydraulic industries.

       15.     Defendant employed Plaintiff Christopher Plaster as a manufacturing employee

between April 2017 and January 2019. Specifically, Plaintiff was a CNC machinist.

       16.     Defendant employed other similarly situated employees as manufacturing

employees.

       17.     Defendant classified Plaintiff and other similarly situated employees as non-exempt

and paid them an hourly wage.

       18.     Defendant subjected Plaintiff and other similarly situated employees to the same

policies, practices and procedures, including pay policies, practices, and procedures.

       19.     Plaintiff worked on average between 48 and 56 hours per week.

                             (Failure to Pay for All Hours Worked)

       20.      Plaintiff and other similarly situated manufacturing employees were only paid for

work performed between their scheduled start and stop times, and were not paid for the following

work performed before and after their scheduled start and stop time: a) changing into and out of

personal protective equipment including but not limited to earplugs and gloves; b) getting tools

and equipment that were necessary to perform their manufacturing work; c) walking to their




                                                  3
       Case: 1:20-cv-01403-DAP Doc #: 1 Filed: 06/25/20 4 of 10. PageID #: 4




assigned area of the manufacturing floor; d) speaking to employees on the previous shift; and/or

e) performing their manufacturing work.

       21.     The time Plaintiff and other similarly situated manufacturing employees spent a)

changing into and out of personal protective equipment including but not limited to earplugs and

gloves; b) getting tools and equipment that were necessary to perform their manufacturing work;

c) walking to their assigned area of the manufacturing floor; d) speaking to employees on the

previous shift; and/or e) performing their manufacturing work was an integral and indispensable

part of their principal activities, was required by Defendant, and was performed for Defendant’s

benefit.

       22.     Changing into and out of personal protective equipment including but not limited

to earplugs and gloves; getting tools and equipment that were necessary to perform their

manufacturing work; walking to their assigned area of the manufacturing floor; speaking to

employees on the previous shift; and/or performing their manufacturing work are intrinsic

elements of their job duties. Plaintiff and other similarly situated manufacturing employees cannot

dispense with these tasks if they are to be able to perform their work.

       23.     Plaintiff and other similarly situated manufacturing employees were not paid for

time spent a) changing into and out of personal protective equipment including but not limited to

earplugs and gloves; b) getting tools and equipment that were necessary to perform their

manufacturing work; c) walking to their assigned area of the manufacturing floor; d) speaking to

employees on the previous shift; and/or e) performing their manufacturing work.

       24.     The amount of time Plaintiff and other similarly situated manufacturing employees

spent on this required and unpaid work amounted to approximately 20 to 30 minutes each day.




                                                 4
       Case: 1:20-cv-01403-DAP Doc #: 1 Filed: 06/25/20 5 of 10. PageID #: 5




       25.     As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated manufacturing employees were not compensated for all of the time they worked, including

all of the overtime hours they worked over 40 each workweek.

                           (Defendant Willfully Violated the FLSA)

       26.     Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

                          COLLECTIVE ACTION ALLEGATIONS

       27.     Plaintiff brings Count One of this action on his own behalf pursuant to 29 U.S.C. §

216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

       28.     The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff himself is a

member, is composed of and defined as follows:

             All former and current manufacturing employees of Covert
             Manufacturing, Inc., including those performing the same and/or
             substantially similar job duties and/or responsibilities for Covert
             Manufacturing, Inc. between June 25, 2017 and the present.

       29.     Plaintiff is unable to state at this time the exact size of the potential class, but upon

information and belief, avers that it consists of at several hundred persons.

       30.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. §

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their claims for unpaid wages and damages.               Plaintiff is

representative of those other employees and are acting on behalf of their interests as well as his

own in bringing this action.

                                                  5
       Case: 1:20-cv-01403-DAP Doc #: 1 Filed: 06/25/20 6 of 10. PageID #: 6




       31.      These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                               CLASS ACTION ALLEGATIONS

       32.      Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

on behalf of himself and all other members of the class (“the Ohio Class”) defined as:

                All former and current manufacturing employees of Covert
                Manufacturing, Inc., in the State of Ohio, including those
                performing the same and/or substantially similar job duties and/or
                responsibilities for Covert Manufacturing, Inc. between June 25,
                2017 and the present.

       33.      The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Ohio Class, but upon

information and belief, avers that it consists of at least several hundred persons.

       34.      There are questions of law or fact common to the Ohio Class, including but not

limited to the following:

             (a) whether Defendant failed to pay overtime compensation to its
                 manufacturing employees for hours worked in excess of 40 each
                 workweek; and

             (b) what amount of monetary relief will compensate Plaintiff and other
                 members of the class for Defendant’s violation of R.C. § 4111.03
                 and § 4111.10.

       35.      The claims of the named Plaintiff are typical of the claims of other members of the

Ohio Class. Named Plaintiff’s claims arise out of the same uniform course of conduct by




                                                  6
          Case: 1:20-cv-01403-DAP Doc #: 1 Filed: 06/25/20 7 of 10. PageID #: 7




Defendant, and are based on the same legal theories, as the claims of the other Ohio Class

members.

          36.   Named Plaintiff will fairly and adequately protect the interests of the Ohio Class.

His interests are not antagonistic to, but rather are in unison with, the interests of the other Ohio

Class members. The named Plaintiff’s counsel has broad experience in handling class action

wage-and-hour litigation, and is fully qualified to prosecute the claims of the Ohio Class in this

case.

          37.   The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

          38.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.      Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’

fees, and demands on court resources. Many Ohio Class members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

                                        COUNT ONE
                             (Fair Labor Standards Act Violations)

          39.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          40.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

manufacturing employees for all time worked and overtime compensation at a rate of one and one-

                                                  7
          Case: 1:20-cv-01403-DAP Doc #: 1 Filed: 06/25/20 8 of 10. PageID #: 8




half times their regular rate of pay for all of the hours they worked over 40 each workweek violated

the FLSA, 29 U.S.C. §§ 201-219 and 29 CFR § 785.24.

          41.   Defendant’s failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiff and other similarly situated manufacturing

employees violated the FLSA, 29 U.S.C. §§ 201-219, 29 CFR § 516.2(a)(7).

          42.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly,

and/or recklessly violated the provisions of the FLSA.

          43.   As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated manufacturing employees have been damages in that they have not received wages due to

them pursuant to the FLSA.

                                         COUNT TWO
                           (Violations of Ohio Revised Code 4111.03)

          44.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          45.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

manufacturing employees for all time worked and overtime compensation at a rate of one and one-

half times their regular rate of pay for all of the hours they worked over 40 each workweek violated

the OMFWSA, R.C. § 4111.03.

          46.   Defendant’s failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiff and other similarly situated manufacturing

employees violated the OMFWSA, R.C. § 4111.03.

          47.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly

and/or recklessly violated the provisions of the OMFWSA.

          48.   As a result of Defendant’s practices and policies, Plaintiff and other similarly

                                                 8
        Case: 1:20-cv-01403-DAP Doc #: 1 Filed: 06/25/20 9 of 10. PageID #: 9




situated manufacturing employees have been damaged in that they have not received wages due

to them pursuant to the OMFWSA.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

        A.        Issue an order permitting this litigation to proceed as a collective action and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

        B.        Order prompt notice, pursuant to 29 U.S.C. § 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

        C.        Award Plaintiff and the classes he represents actual damages for unpaid wages;

        D.        Award Plaintiff and the classes he represents liquidated damages equal in amount

to the unpaid wages found due to Plaintiff and the class;

        E.        Award Plaintiff and the classes he represents pre- and post-judgment interest at the

statutory rate;

        F.        Award Plaintiff and the classes he represents attorneys’ fees, costs, and

disbursements; and

        G.        Award Plaintiff and the classes he represents further and additional relief as this

Court deems just and proper.



                                                         Respectfully submitted,

                                                         /s/ Lori M. Griffin
                                                         Lori M. Griffin (0085241)
                                                         Anthony J. Lazzaro (0077962
                                                         Chastity L. Christy (0076977)
                                                         The Lazzaro Law Firm, LLC
                                                         The Heritage Bldg., Suite 250

                                                    9
Case: 1:20-cv-01403-DAP Doc #: 1 Filed: 06/25/20 10 of 10. PageID #: 10




                                             34555 Chagrin Boulevard
                                             Moreland Hills, Ohio 44022
                                             Phone: 216-696-5000
                                             Facsimile: 216-696-7005
                                             lori@lazzarolawfirm.com
                                             chastity@lazzarolawfirm.com
                                             anthony@lazzarolawfirm.com
                                             Attorneys for Plaintiff



                                JURY DEMAND

         Plaintiff hereby demands a trial by jury on all issues so triable.

                                             /s/ Lori M. Griffin
                                             One of the Attorneys for Plaintiff




                                        10
